Citation Nr: 0904820	
Decision Date: 02/10/09    Archive Date: 02/13/09

DOCKET NO.  04-24 709A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for deep vein 
thrombosis (DVT) of the left leg, claimed as blood clots.

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

4.  Entitlement to service connection for a hiatal hernia.

5.  Entitlement to service connection for residuals of a left 
ankle injury, claimed as a left foot injury.

6.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).

7.  Entitlement to service connection for a right foot and 
ankle disorder.

8.  Entitlement to service connection for a right knee 
disorder.

9.  Entitlement to service connection for a left hip 
disorder.

10.  Entitlement to service connection for a right hip 
disorder.

11.  Entitlement to service connection for a cervical spine 
disorder.

12.  Entitlement to service connection for a left elbow 
disorder.

13.  Entitlement to service connection for a right elbow 
disorder.

14.  Entitlement to service connection for a left wrist 
disorder.

15.  Entitlement to service connection for a right wrist 
disorder.

16.  Entitlement to service connection for a left hand 
disorder.

17.  Entitlement to service connection for a right hand 
disorder.

18.  Entitlement to service connection for hypertension.

19.  Entitlement to service connection for a left shoulder 
disorder.

20.  Entitlement to service connection for a right shoulder 
disorder.

21.  Entitlement to service connection for diabetes mellitus 
due to herbicide exposure.

22.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).  




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1964 to February 
1967.

These matters come before the Board of Veterans' Appeals 
(Board) initially on appeal from an October 2002 rating 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida, which denied 
entitlement to the benefits sought.

In March 2006, the Veteran testified at a Board Central 
Office hearing before the undersigned Acting Veterans Law 
Judge; the hearing transcript is associated with the record.  
In July 2006, the Board remanded the appeal for further 
development.

The Board notes that, at VA examinations performed in October 
2001, the general medical examiner indicated that the Veteran 
has gastroesophageal reflux disease (GERD), which had its 
onset in 1966 or could be the result of a small sliding 
hiatal hernia, and the mental disorders examiner indicated 
that the Veteran had depressive disorder secondary to his 
medical problems.  These two issues are referred to the RO 
for appropriate action.

The Board's decision on the claims for service connection for 
DVT of the left leg, sleep apnea, and PTSD are set forth 
below.  The remaining issues-entitlement to service 
connection for a hiatal hernia, COPD, diabetes, hypertension, 
residuals of a left ankle injury, a right foot and ankle 
disorder, a right knee disorder, a left hip disorder, a right 
hip disorder, a cervical spine disorder, a left elbow 
disorder, a right elbow disorder, a left wrist disorder, a 
right wrist disorder, a left hand disorder, a right hand 
disorder, a left shoulder disorder, a right shoulder 
disorder, and entitlement to a TDIU-are addressed in the 
remand portion of the decision below and are remanded to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the Veteran when further action, on his 
part, is required. 


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each of the claims herein decided on appeal has 
been accomplished.

2.  Competent and persuasive medical evidence establishes 
that the Veteran does not currently have DVT as a result of 
active service.

3.  There is no competent and persuasive medical evidence 
establishing that the veteran's sleep apnea is a result of 
active service or a service-connected disability.

4.  There is no competent and persuasive medical evidence 
establishing that the Veteran has PTSD as a result of active 
service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for DVT of the left 
leg are not met.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 
1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).

2.  The criteria for service connection for sleep apnea are 
not met.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1131, 
1137, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.310 (2008).

3.  The criteria for service connection for PTSD are not met.  
38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1131, 1137, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008) include enhanced duties to notify 
and assist claimants for VA benefits. VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of the evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002)(addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide; in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (Apr. 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in the claimant's possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; see also Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Id.

In this appeal, in a July 2006 letter, the AMC provided 
notice to the appellant regarding what information and 
evidence was needed to substantiate the claims for service 
connection and for TDIU, as well as what information and 
evidence must be submitted by the appellant and what 
information and evidence would be obtained by VA  This letter 
also informed the Veteran of how disability ratings and 
effective dates are assigned.  Although this notice was not 
provided before the initial adjudication of the veteran's 
claims in October 2002, the timing of the notice is not 
prejudicial to the Veteran, as he had ample time to respond 
to the July 2006 notice before his claims were readjudicated 
by means of a supplemental statement of the case (SSOC) 
issued in June 2008.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters herein decided.  Pertinent evidence 
associated with the claims file consists of service treatment 
records, service personnel records, private medical records, 
VA inpatient and outpatient treatment records, and the 
reports of VA examinations conducted in connection with the 
claims.  Moreover, the Board notes that, in August 2006, the 
National Personnel Records Center (NPRC) responded that they 
had no records which demonstrated that the Veteran was 
exposed to herbicides during his active service.  Evidence in 
the claims file indicates that the Veteran is in receipt of 
disability benefits from the Social Security Administration 
(SSA).  The RO requested the veteran's SSA records, and these 
records have been associated with the claims file.  Also of 
record and considered in connection with the appeal are a 
transcript of the Board hearing testimony and various written 
statements provided by the Veteran, his spouse and his 
representative, on his behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through notices of the RO/AMC, the 
Veteran has been notified and made aware of the evidence 
needed to substantiate his claims, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claims decided herein.  Consequently, 
any error in the sequence of events or content of the notice 
is not shown to prejudice the appellant or to have any effect 
on the appeal.  Any such error is deemed harmless and does 
not preclude appellate consideration of the matters being 
decided, at this juncture.  See Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006) (rejecting the argument that the 
Board is without authority to consider harmless error).  See 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

II. Service Connection

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  Such a determination requires a 
finding of current disability that is related to an injury or 
disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Certain chronic diseases, such as hypertension, diabetes 
mellitus and psychoses, which are manifested to a compensable 
degree within one year of discharge from active duty, shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which he served, his military records, and 
all pertinent medical and lay evidence.  38 C.F.R. § 
3.303(a).  

DVT of the Left Leg

After a full review of the record, including the medical 
evidence, testimony and statements made by the Veteran and 
others on his behalf, the Board finds that service connection 
for DVT of the left leg is not warranted.

The Veteran has asserted essentially that the claimed 
disorder is the result of an in-service accident when he fell 
approximately 14 feet off of a forklift while working as a 
warehouse specialist.  Service medical records confirm that, 
in February 1966, while climbing up the side of a forklift, 
the Veteran slipped and fell causing injury to his left ankle 
and a puncture wound to the right arm when he fell on a metal 
spike.  Later, he was hospitalized for seventeen days for DVT 
of the left calf.

An October 2001 VA general medical examiner stated that the 
Veteran reported that, following a March 1966 
hospitalization, he wore Jobst stockings for about a year and 
that, after that, he had no further problems with edema or 
pain in the left leg.  It was noted that after a careful 
examination of the veteran's veins, no palpable abnormalities 
or visual abnormalities of the veins were present.  The 
examiner opined that the Veteran had fully recovered from his 
earlier DVT, and there was no current evidence of any 
residual effects.

An ultrasound performed at a private facility in 
September 2002 also revealed no evidence of DVT.  However, 
the examiner mentioned that thrombosis was present in the 
left calf consistent with an external circulation thrombosis.

Service connection for DVT of the left leg is not warranted.  
Although the service treatment records document the veteran's 
in-service accident in February 1966 and treatment for deep 
vein thrombosis while on active duty, VA examination in 
October 2001 and a private ultrasound performed in 
September 2002 failed to reveal a current DVT of the left 
leg.  As there is no competent medical evidence of current 
DVT of the left leg, or during the pendency of this appeal, 
service connection for that disorder must be denied.

Congress has specifically limited entitlement to service-
connection for disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. 
§ 1131.  Hence, where as here, medical evidence fails to show 
a current diagnosis of the disability for which service 
connection is sought, there can be no valid claim for service 
connection-on any basis.  See Gilpin v. West, 155 F.3d 1353 
(Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

In addition to the medical evidence, the Board has considered 
the veteran's written assertions and testimony; however, none 
of this evidence provides a basis for allowance of the claim.  
Matters of diagnosis and etiology are within the province of 
trained medical professionals.  See Jones v. Brown, 7 Vet. 
App. 134, 137-38 (1994).  The Board has considered the 
veteran's own statements regarding the origins of his 
disability.  Lay persons can attest to factual matters of 
which they have first-hand knowledge.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005).  All of the 
veteran's statements regarding his observations of his 
observable symptoms are considered competent.  However, the 
Veteran has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation and 
diagnosis are not competent.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  As the Veteran is not shown to be 
other than a layperson without the appropriate medical 
training and expertise, he is not competent to render a 
probative (persuasive) opinion on a medical matter.  See, 
e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998).  Hence, 
the lay assertions in this regard have no probative value.

When all the evidence is assembled, VA is then responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  Here, the preponderance of the 
evidence is against the claim.

Sleep Apnea

After a full review of the record, including the medical 
evidence, testimony and statements made by the Veteran and 
others on his behalf, the Board finds that service connection 
for sleep apnea is not warranted.

The Veteran essentially contends that he became very nervous 
while on active duty and experienced sleep problems.  He 
maintains that these sleep problems continued after he left 
active duty and have continued through the present time.

The Board notes that the Veteran has not been afforded a VA 
examination in connection with his claim for sleep apnea.  In 
determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are: 
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

In this case, the Board is of the opinion that a VA 
examination is not required.  See 38 C.F.R. § 3.159(c)(4)(i).  
Here, the medical treatment records of record clearly show a 
current diagnosis of sleep apnea.  A sleep study conducted by 
a private examiner in March 2002 resulted in a diagnosis of 
mild to moderate obstructive sleep apnea.  This diagnosis was 
confirmed by a private examiner in March 2003 and 
September 2003.  However, the veteran's service treatment 
records are negative for any signs, symptoms, or diagnoses of 
a sleep disorder.  In fact, prior to his discharge from 
service, the Veteran indicated on his February 1967 Report of 
Medical History that he did not have frequent trouble 
sleeping.  Other than the veteran's own present assertions, 
there is no indication that the veteran's current sleep apnea 
has a causal connection to his active service or to any 
service-connected disorder.  The Board finds that there is 
sufficient competent medical evidence of record to make a 
decision on the claim.

Service connection for sleep apnea is not warranted.  As 
noted previously, the service treatment records are negative 
for any signs of sleep apnea, and the first medical evidence 
that shows a pulmonary disorder appears in a private medical 
record from September 1999-32 years after the veteran's 
discharge from active duty.  The passage of many years 
between discharge from active service and the medical 
documentation of a claimed disability may be considered 
evidence against a claim for service connection.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. 
Principi, 3 Vet. App. 365 (1992).  Additionally, while 
current private treatment records from 2002, 2003, and 2004 
provide diagnoses of sleep apnea, none of the medical 
evidence of record provides any link between any current 
sleep disorder and any event from the veteran's active 
service.  Without medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury, service connection cannot be granted on a direct 
basis.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Additionally, the Board notes that, under 38 C.F.R. § 
3.310(a), service connection may be granted for disability 
that is proximately due to or the result of a service-
connected disease or injury.  That regulation permits service 
connection not only for disability caused by service-
connected disability, but for the degree of disability 
resulting from aggravation of a nonservice-connected 
disability by a service-connected disability.  See 38 C.F.R. 
§ 3.310 (2008).  See also Allen v. Brown, 7 Vet. App. 439, 
448 (1995).  None of the evidence of record gives any 
indication of a connection between the veteran's sleep apnea 
and his service-connected spondylosis of the lumbar spine, 
spondylosis of the lower thoracic spine, and left knee 
osteoarthritis.  Therefore, service connection for sleep 
apnea cannot be granted on a secondary basis.  Thus, the 
claim must be denied in the absence of any medical evidence 
whatsoever of a nexus between sleep apnea and service or any 
service-connected disability.  Significantly, neither the 
Veteran nor his representative has identified or alluded to 
such medical evidence or opinion.

In addition to the medical evidence, the Board has considered 
the veteran's assertions; however, none of this evidence 
provides a basis for allowance of the claim.  Matters of 
diagnosis and etiology are within the province of trained 
medical professionals.  See Jones, 7 Vet. App. at 137-38.  
The Board has considered the veteran's own statements 
regarding the origins of his sleep apnea.  Lay persons can 
attest to factual matters of which they have first-hand 
knowledge.  See Washington, 19 Vet. App. at 368.  All of the 
veteran's statements regarding his observations of his 
observable symptoms are considered competent.  However, the 
Veteran has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation and 
diagnosis are not competent.  Espiritu, 2 Vet. App. at 495.  
As the Veteran is not shown to be other than a layperson 
without the appropriate medical training and expertise, he is 
not competent to render a probative (persuasive) opinion on a 
medical matter.  See, e.g., Bostain, 11 Vet. App. at 127.  
Hence, the lay assertions in this regard have no probative 
value.

In reaching the decision to deny the claim for service 
connection for sleep apnea, the Board also has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as no competent, probative evidence supports the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
Gilbert, 1 Vet. App. at 53-56.

PTSD

The veteran's service connection claim for PTSD is premised 
on a personal assault around June 1964 at Lackland Air Force 
Base, as well as based on other personal affronts sustained 
by him from that time until his hardship discharge in 
February 1967.  He contends that his personnel records will 
show that he purposely failed a test so that his training 
would be switched, with the intent of removing himself from 
the situation.  The Veteran then asked for a transfer from 
that position.  Prior to his discharge, he also claims that 
he did not receive a promotion which he had been initially 
offered.  

VA regulations reflect that symptoms attributable to PTSD are 
often not manifest in service.  Accordingly, service 
connection for PTSD requires a current medical diagnosis of 
PTSD (presumed to include the adequacy of the PTSD 
symptomatology and the sufficiency of a claimed in-service 
stressor), credible supporting evidence that the claimed in-
service stressor(s) actually occurred, and medical evidence 
of a causal nexus between current symptomatology and the 
specific claimed in-service stressor(s).  See 38 C.F.R. § 
3.304(f) (2008).

Since the Veteran did not engage in combat with the enemy, 
his lay testimony or statements alone are not enough to 
establish the occurrence of the alleged stressors.  See 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  Instead, the 
record must contain service records or other credible 
evidence, which corroborates the stressor(s).  38 U.S.C.A. § 
1154(b) (West 2002); 38 C.F.R. § 3.304(d), (f) (2008); Gaines 
v. West, 11 Vet. App. 353, 357-58 (1998).  The corroboration 
of every detail is not required.  Pentecost v. Principi, 16 
Vet. App. 124 (2002) (citing Suozzi v. Brown, 10 Vet. App. 
307 (1997)).  Such corroborating evidence cannot consist 
solely of after-the-fact medical nexus evidence.  See Moreau 
v. Brown, 9 Vet. App. 389 (1996).

With regard to a claimed stressor involving allegations of 
personal assault, VA recognizes that veterans claiming 
service connection for disability due to an in-service 
personal assault face unique problems documenting their 
claims.  Personal assault is an event of human design that 
threatens or inflicts harm.  Although these incidents are 
most often thought of as involving female veterans, male 
veterans may also be involved.  These incidents are often 
violent and may lead to the development of PTSD secondary to 
personal assault.  VA ADJUDICATION PROCEDURE MANUAL M21-1, 
Part III, 5.14 (April 30, 1999) (M21-1).  Because assault is 
an extremely personal and sensitive issue, many incidents of 
personal assault are not officially reported, and victims of 
this type of in-service trauma may find it difficult to 
produce evidence to support the occurrence of the stressor.  
Therefore, alternative evidence must be sought.  In 
particular, the Board observes that the Court held in Patton 
v. West, 12 Vet. App. 272 (1999), that the provisions in M21-
1, Part III, 5.14(c), which address PTSD claims based on 
personal assault, are substantive rules which are the 
equivalent of VA regulations and must be considered.  See 
also YR v. West, 11 Vet. App. 393, 398-99 (1998) (5.14 is a 
substantive rule and the equivalent of a VA regulation).

With respect to such claims, all available evidence must be 
carefully evaluated.  If the military records do not document 
that a personal assault occurred, alternative evidence might 
still establish an in-service stressful incident.  Behavior 
changes that occurred at the time of the incident may 
indicate the occurrence of an in-service stressor.  See M21-
1, Part III, 5.14(8).

VA treatment records clearly show that the Veteran has been 
diagnosed with PTSD.  These VA outpatient records also record 
the veteran's recounting of his experience being punched in 
the stomach by a drill sergeant during basic training as well 
as his receiving an electric shock during advanced training.  
On VA examination in February 2008, the examiner opined that 
the Veteran had PTSD.  However, it was noted that the 
veteran's stressors had not been independently verified.  As 
noted previously, establishing service connection for PTSD 
requires more than a present diagnosis.  As the Veteran is 
not a combat Veteran, service connection for PTSD cannot be 
established without independent verification of his claimed 
in-service stressors.  38 C.F.R. § 3.304(f) (2008).  That 
independent corroboration must consist of more than merely 
having VA physicians report after-the-fact medical nexus 
evidence.  See Moreau, 9 Vet. App. at 396.

Unfortunately, in this case, the evidence of record does not 
substantiate any of the veteran's claimed stressors.  The 
Veteran has testified that while in basic training, he was 
summoned to the drill sergeant's office while only wearing a 
towel.  He said that the drill sergeant repeatedly hit him in 
the stomach.  The Veteran recalled that the drill sergeant 
was demoted as a result of the incident.  The Veteran stated 
that at his next duty station, he was ordered by a supervisor 
to use a screwdriver to approach a bolt on a generator and 
received a massive electric shock that threw him across the 
room.  He recalled fearing for his life while he worked in 
that shop due to a veiled threat from the supervisor.

Unfortunately, there is no evidence other than the veteran's 
own words to confirm either of these stressors.  The Veteran 
has provided a 39-page letter and testified before the 
undersigned regarding his experiences in the military.  
However, he has not been able to provide independent 
confirmation of his experiences.  Although the veteran's 
spouse submitted a statement in May 2005 indicating that the 
Veteran had told her of his experiences, she did not 
personally witness either the claimed assault during basic 
training or the electric shock.  

The Veteran stated that he purposefully failed a test in 
order to get himself removed from the supervisor who had 
threatened him.  The service personnel records show that the 
Veteran was eliminated from Aircraft and Missile Electrical 
Repairman (AMER) training due to academic deficiency in 
October 1964.  However, the veteran's service personnel 
records show that the veteran's academic record throughout 
his entire time in the military was inconsistent.  While the 
Veteran scored 100 percent on his Flight Line Test and SAC 
Familiarization Test, he scored only 30 percent on the B 
section of the Air Force Military Vehicle Operators Test 
(AFMVOT) and 5 percent on the A section of the AFMVOT.  On 
retesting, he scored a 45 percent on the AFMVOT.  Because of 
his low scores on other tests, it is unclear if his academic 
deficiency in the AMER training was due to lack of effort in 
order to get himself transferred.  Additionally, the 
veteran's Performance Reports which cover the periods from 
May 1964 to May 1965 and from May 1965 to May 1966 do not 
show any sudden changes in the veteran's behavior.  Taken as 
a whole, the service personnel reports do not provide 
independent confirmation of any of the veteran's claimed 
stressors.  Thus, none of the veteran's reported stressors 
has been verified through sources other than the Veteran.

The veteran's testimony, by itself, cannot, as a matter of 
law, establish the occurrence of a non-combat stressor.  
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Moreover, a 
medical opinion diagnosing PTSD does not suffice to verify 
the occurrence of the claimed in-service stressors.  Cohen v. 
Brown, 10 Vet. App. 128, 142 (1997); Moreau, 9 Vet. App. at 
395-396.  Without independent verification of the presence of 
an in-service stressor, service connection for PTSD cannot be 
granted.

Finally, while the Veteran contends that he has PTSD as a 
result of a verified in-service stressor, the Board notes 
that the Veteran is not competent to render an opinion as to 
a medical diagnosis.  Espiritu, 2 Vet. App. 492; see also 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  As the 
preponderance of the evidence establishes that the Veteran 
does not have PTSD as a result of a verified in-service 
stressor, there is no reasonable doubt to be resolved in the 
veteran's favor and the claim must be denied.


ORDER

Service connection for DVT of the left leg, claimed as blood 
clots, is denied.

Service connection for sleep apnea is denied.

Service connection for PTSD is denied.


REMAND

Unfortunately, the claims file reflects that further RO 
action on the claims remaining on appeal is warranted, even 
though such will, regrettably, further delay an appellate 
decision on these claims.

In July 2006, the Board remanded the veteran's claims to the 
AMC/RO for issuance of a legally adequate notice, procurement 
of records, and performance of VA examinations.  The 
appropriate notice has been issued to the Veteran and it 
appears that the records have been obtained.

Diabetes, Hypertension, Hiatal Hernia

In the VA examination performed in January 2008, the examiner 
was asked to opine whether the veteran's currently 
demonstrated diabetes, hypertension, and hiatal hernia were 
at least as likely as not related to his military service.  
The examiner stated that he reviewed four volumes of the 
claims file but that the claims file did not contain the 
veteran's military treatment records.  Consequently, he said 
that he could not resolve the question of whether or not the 
veteran's diabetes, hypertension, and hiatal hernia were 
related to his military service.

Upon review of the claims file by the Board, it appears that 
the veteran's service treatment records are of record.  
Therefore, the Veteran should be afforded another VA 
examination at which his service treatment records are 
reviewed, and an opinion should be offered indicating whether 
or not it is at least as likely as not that the veteran's 
diabetes, hypertension, and hiatal hernia are related to his 
military service.

COPD

As of June 9, 1998, the Board observes that 38 C.F.R. § 3.300 
(2008) bars service connection for disabilities claimed to be 
due to veterans use of tobacco products during service.  The 
veteran's service treatment records indicate that he was seen 
for coughing and chest pain while on active duty.  Private 
medical correspondence from J.J.K., M.D., F.C.C.P. dated in 
August 2000 indicates that while the Veteran smoked through 
his adult life, he had respiratory difficulties which 
predated his smoking.  As this evidence suggests a possible 
connection between the veteran's COPD and his active duty, he 
should be afforded a VA pulmonary examination to determine if 
it is at least as likely as not that his COPD was caused by 
his active duty service.

Arthritis

As noted previously, the Veteran has asserted essentially 
that he has residuals of injuries to his left ankle and foot, 
right ankle and foot, right knee, left and right hips, 
cervical spine, left and right elbows, left and right wrists, 
left and right hands, and left and right shoulders as the 
result of an in-service accident when he fell approximately 
14 feet off of a forklift while working as a warehouse 
specialist.  Service treatment records confirm that, in 
February 1966, while climbing up the side of a forklift, the 
Veteran slipped and fell causing injury to his left ankle and 
a puncture wound to the right arm when he fell on a metal 
spike.  On examination, he had a superficial abrasion on his 
right elbow and edema of his left ankle.  X-rays showed no 
fracture of either the right elbow or left ankle.  The 
impression was contusion of the right elbow and sprain of the 
left ankle.  The veteran's left leg was placed in a walking 
cast and he was given crutches.

An X-ray of the veteran's neck performed by a VA technician 
in October 1999 revealed normal vertebral body heights and 
alignment.  The interpreter indicated that no significant 
abnormality was present.  A bone scan performed in July 2000 
showed mild arthritic uptake in the proximal aspect of the 
feet.

An October 2001 VA general medical examiner stated that the 
Veteran had some evidence of osteoarthritic changes in his 
right knee and both shoulder joints.  The cervical spine 
could extend to a little less than 30 degrees.  Lateral 
flexion of the cervical spine to the left and right was 
accompanied by pain.  Each shoulder could be passively flexed 
and abducted to 170 degrees with pain.  Although the head of 
the radius in the right elbow was quite tender, range of 
motion of both elbows was normal.  Each wrist could flex and 
extend close to 65 degrees, and all of the finger joints were 
normal except for the right thumb which exhibited some 
tenderness.  Each hip had a fully normal range of motion.  
The right knee flexed to 135 degrees and had extension to 0 
degrees with tenderness in the area of the anserine bursa.  
Both ankles had a fully normal range of motion.  The examiner 
opined that while the Veteran had a history of a left ankle 
sprain due to his February 1966 accident, he appeared to have 
fully recovered and had no current abnormality.  It was 
mentioned that a bone scan showed some incidental findings of 
osteoarthritic manifestations.

Private correspondence from M.G.F., M.D., dated May 2005, 
states that the Veteran had a history of osteoarthritis and 
had increasing difficulty with joint pain.  Dr. M.G.F. stated 
that after reviewing the military treatment records, it was 
his opinion that the veteran's osteoarthritis was related to 
his fall in 1966.

On VA examination in February 2008, it was noted that the 
Veteran arrived in a wheelchair as he could not ambulate long 
distances without assistance.  Cervical flexion was to 45 
degrees without pain, and extension was to 30 degrees without 
pain.  The examiner noted that the bilateral shoulders were 
symmetric with no obvious deformities and were nontender to 
palpation.  Flexion of the bilateral shoulders was to 170 
degrees and no objective evidence of pain was present.  The 
bilateral elbows appeared symmetric with no obvious 
deformity.  Flexion of the elbows was to 135 degrees with 
full extension.  The wrists appeared symmetric with no 
deformity.  Flexion of the wrists was to 80 degrees, and 
extension was to 70 degrees.  The hands appeared symmetric 
with no tenderness to palpation.  It was noted that the 
Veteran was able to fully oppose each fingertip to his thumb, 
and he was able to touch the tip of all fingers to the 
proximal crease.  The hips appeared symmetric with no 
deformity or tenderness.  Flexion of the hips was to 100 
degrees, and extension was to 10 degrees without pain.  The 
right knee appeared to have no deformity, effusion, or laxity 
present.  Flexion of the right knee was to 140 degrees, and 
extension was to 0 degrees.  The examiner stated that the 
Veteran did not demonstrate any objective evidence of pain 
during the knee examination.  The bilateral ankles revealed 
no deformity and were nontender to palpation.  No evidence of 
ankle edema or laxity was present.  The examiner observed 
that, although there was a record of treatment for the 
veteran's left ankle while he was on active duty, there was 
no current permanent or chronic disability.  He opined that 
the veteran's cervical spine, bilateral shoulders, elbows, 
wrists, hands, hips, knees and ankles were basically without 
evidence of disability and had a basically full range of 
motion.  He concluded that the veteran's lack of mobility was 
not secondary to orthopedic injuries incurred or aggravated 
by military service.

The Board finds that the February 2008 VA examination was 
inadequate.  The Veteran has asserted that he has arthritis 
located in joints throughout his body.  As summarized above, 
numerous post-service treatment records-both VA as well as 
private-reflect divergent assessments of his joints.  To 
fairly decide the veteran's claims, it is important to 
determine whether the Veteran has arthritis in the joints 
claimed confirmed by X-ray evidence.  Unfortunately, no X-
rays were performed in conjunction with the February 2008 VA 
examination.  Consequently, the Veteran should be afforded a 
VA examination in which all necessary tests-to include X-
rays to ascertain the presence of arthritis-are performed.

TDIU

Regarding the veteran's claim for entitlement to a TDIU, the 
Board notes that determinations as to total ratings require 
an accurate assessment of the industrial and functional 
impairment associated with all of the veteran's service-
connected disabilities.  Service connection has previously 
been granted for three disabilities.  Moreover, service 
connection might be granted for other disabilities based on 
the requested development.  So a medical examination and 
opinion will be required as to whether the veteran's service-
connected disabilities, to include any granted on appeal, 
result in impairment so severe that it is impossible for the 
average person to follow a substantially gainful occupation.  
See Friscia v. Brown, 7 Vet. App. 294 (1994).  The Board 
notes that the veteran's TDIU claim is inextricably 
intertwined with the service-connection issues.  Harris v. 
Derwinski, 1 Vet. App. 180 (1991).

Prior to arranging for the Veteran to undergo further VA 
examination, the RO should obtain and associate with the 
claims file all outstanding VA medical records.  In this 
regard, the record reflects that the Veteran may have 
received, and may be receiving, additional evaluation and/or 
treatment for the claimed disabilities at the Augusta VAMC.  
The claims file currently includes VA treatment records from 
the Augusta VAMC through October 2007.  The Board emphasizes 
that records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Hence, the RO must obtain all outstanding 
pertinent VA medical records since October 2007, following 
the current procedures prescribed in 38 C.F.R. § 3.159 as 
regards requests for records from Federal facilities. 

Further, to ensure that all due process requirements are met, 
the RO should also give the appellant another opportunity to 
present information and/or evidence pertinent to the claims 
remaining on appeal.  The RO's notice letter to the appellant 
should explain that he has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 
38 U.S.C.A. § 5103(b)(3) (West Supp. 2008) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).  
The RO should also invite the appellant to submit all 
evidence in his possession.

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the appellant 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties 
to notify and assist imposed by the VCAA.  See 38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification 
of specific actions requested on remand does not relieve the 
RO of the responsibility to ensure full VCAA compliance.  
Hence, in addition to the actions requested above, the RO 
should also undertake any other development or notification 
action deemed warranted by the VCAA prior to readjudicating 
the claims remaining on appeal.  The RO's readjudication of 
the claims should include consideration of all evidence added 
to the record since the RO's last adjudication of the claims 
and all theories of entitlement, to include as secondary to 
the veteran's service-connected disabilities.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain from the 
Augusta VAMC all outstanding pertinent 
records of evaluation and/or treatment 
of the Veteran from October 2007 to the 
present.  The RO must follow the 
procedures set forth in 38 C.F.R. 
§ 3.159(c) as regards requesting records 
from Federal facilities.  All records 
and/or responses received should be 
associated with the claims file.

2.  The RO should send to the Veteran and 
his representative a letter requesting 
that he provide sufficient information, 
and if necessary, authorization to enable 
it to obtain any additional evidence 
pertinent to the claims remaining on 
appeal that is not currently of record.  
The RO should invite the Veteran to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.

The RO's letter should also clearly 
explain to the Veteran that he has a 
full one-year period to respond 
(although VA may decide the claims 
within the one-year period).

3.  If the Veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. 
§ 3.159.  All records/responses received 
should be associated with the claims 
file.  If any records sought are not 
obtained, the RO should notify the 
Veteran and his representative of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.

4.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, or the 
time period for the veteran's response 
has expired, the RO should arrange for 
the Veteran to undergo VA examination of 
his claimed diabetes, hypertension, 
hiatal hernia, and COPD, by an 
appropriate physician(s), at a VA 
facility.  

The entire claims file, to include a 
complete copy of this REMAND, must be 
made available to the physician(s) 
designated to examine the Veteran, and 
the examination report should include 
discussion of the veteran's documented 
service medical records, medical history 
and assertions.  All indicated tests and 
studies should be accomplished (with all 
results made available to the requesting 
examiner prior to the completion of his 
or her report), and all clinical 
findings should be reported in detail.  

With respect to each of the claimed 
diagnosed disabilities, the physician 
should render an opinion, consistent 
with the record and sound medical 
judgment, as to whether it is at least 
as likely as not (a 50 percent or 
greater probability) that such 
disability was incurred in or aggravated 
by service, but not due to smoking (b) 
if hypertension and/or diabetes is/are 
diagnosed, had its onset within one year 
of the veteran's February 23, 1967 
discharge from service, or (c) if 
hypertension, diabetes, hiatal hernia, 
and/or COPD was caused, or is 
aggravated, by the veteran's service-
connected spondylosis of the lumbar 
spine, spondylosis of the lower thoracic 
spine, or left knee osteoarthritis.  If 
aggravation of nonservice-connected 
disability by service-connected 
disability is found, the examiner should 
attempt to quantify the extent of 
additional disability resulting from the 
aggravation.  In rendering the requested 
opinion, the physician should 
specifically consider and discuss all 
evidence, including the service medical 
records and post-service treatment-to 
include the lay statements of record and 
the August 2000 letter from J.J.K., 
M.D., F.C.C.P. concerning the veteran's 
COPD.

Each examiner should set forth all 
examination findings, together with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

5.  After all available records and/or 
responses from each contacted entity 
have been associated with the claims 
file, or the time period for the 
veteran's response has expired, the RO 
should arrange for the Veteran to 
undergo VA orthopedic examination by an 
appropriate physician, at a VA medical 
facility.

The entire claims file, to include a 
complete copy of this REMAND, must be 
made available to the physician(s) 
designated to examine the Veteran, and 
the examination report should include 
discussion of the veteran's documented 
service medical records, medical history 
and assertions.  All appropriate tests 
(to include X-rays to ascertain whether 
the Veteran has arthritis) and studies 
and/or consultation(s) should be 
accomplished (with all findings made 
available to the examiner prior to the 
completion of his or her report), and 
all clinical findings should be reported 
in detail.

After review of the claims file and 
examination of the Veteran, the 
orthopedic examiner should specify 
whether the Veteran has any diagnosed 
disability, to include arthritis, of the 
left ankle, left foot, right foot, right 
knee, left hip, right hip, cervical 
spine, left elbow, right elbow, left 
wrist, right wrist, left hand, right 
hand, left shoulder, or right shoulder.  
With respect to each of the above 
joints, the examiner should render an 
opinion as to whether it is at least as 
likely as not (a 50 percent or greater 
probability) that any diagnosed 
disability was incurred in or aggravated 
by service, (b) if arthritis is 
diagnosed, had its onset within one year 
of the veteran's February 23, 1967 
discharge from service, or (c) was 
caused, or is aggravated, by the 
veteran's service-connected spondylosis 
of the lumbar spine, spondylosis of the 
lower thoracic spine, or left knee 
osteoarthritis.  If aggravation of 
nonservice-connected disability by 
service-connected disability is found, 
the examiner should attempt to quantify 
the extent of additional disability 
resulting from the aggravation.

The orthopedic examiner should set forth 
all examination findings, along with the 
complete rationale for the opinion 
expressed, in a printed (typewritten) 
report.

6.  If the Veteran fails to report to any 
scheduled examination, the RO must obtain 
and associate with the claims file 
copy(ies) of any notice(s) of the 
examination(s) sent to him by the 
pertinent VA medical facility.

7.  After completing the requested 
action, and any additional notification 
and development deemed warranted, the RO 
should readjudicate the remaining claims 
for service connection in light of all 
pertinent evidence and legal authority.  
Additionally, the RO should adjudicate 
the veteran's claims for service 
connection for GERD and depression.  
After completion of the aforementioned 
adjudication, the RO should scheduled the 
Veteran for examination and an opinion on 
whether his service-connected 
disabilities, either alone or together, 
render him unemployable.  Then, 
readjudicate the veteran's TDIU claim.

8.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the Veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purposes of this remand are to comply with due process of 
law and to further develop the appellant's claims.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition warranted in this case, pending 
completion of the above.  No action by the appellant is 
required until he receives further notice; however, the 
Veteran is advised that failure to cooperate by reporting for 
examination may result in the denial of the claims.  38 
C.F.R. § 3.655 (2008).  The appellant and his representative 
have the right to submit additional evidence and argument on 
the matters the Board has remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).



____________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


